Arnold, J.,
delivered the opinion of the court.
It is assigned for error that the court below erred in refusing to quash the indictment, and in giving an instruction for the State after the argument for appellant to the jury had closed, and that this instruction was used by the district attorney in his closing argument to the prejudice of appellant. If there was any demurrer or motion to quash the indictment, or if any instruction was given and used as alleged, it is not shown by the record.
The instruction given for the State is not subject to the objections made to it by appellant. It is true that to constitute perjury the swearing must be willful and corrupt, as well as false, but if a person swears to what he knows to be false, it is necessarily willful, and if willful, it is necessarily corrupt. 2 Whart. Cr. L., § 2204; Brown v. The State, 57 Miss. 424.

Affirmed;